Citation Nr: 1626453	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-25 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an extension of a temporary total evaluation for convalescence due to treatment for a right knee disability beyond August 1, 2009.

2. Entitlement to a rating greater than 10 percent for right knee complex medial meniscus tear with mild degeneration, status post-surgery, based on painful limitation of motion for the period prior to November 7, 2014; and a rating greater than 30 percent from January 1, 2016.

3. Entitlement to a rating greater than 10 percent for right knee instability due to complex medial meniscus tear with mild degeneration, status post-surgery for the period prior to February 9, 2011, and a compensable rating from February 9, 2011.

4. Entitlement to a higher initial evaluation for anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder (PTSD)), currently rated at               as 30 percent disabling. 

5. Entitlement to a total disability rating due to individual unemployability based on service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1981 to June 1981, and from February 2003 to April 2004.

This case comes to the Board of Veterans' Appeals (Board) from July and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It is from these determinations that the increased rating issues originated, for an anxiety disorder and then right knee disorder (including extension of temporary total rating).  

Based on the Veteran's assertions regarding employability in 2011 VA mental health treatment records, the claim of TDIU is raised by the record and considered as part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also VAOPGCPREC 6-96 (Aug. 16, 1996).

A September 2011 rating decision granted a separate rating for the Veteran's right knee disability on basis of instability, assigning a 10 percent evaluation from December 9, 2010, to February 9, 2011, and a noncompensable rating thereafter.  

Further, a February 2015 rating decision, the RO granted a temporary total evaluation for right knee replacement surgery convalescence and treatment for the time period from November 7, 2014 to December 31, 2015, with a 30 percent evaluation effective January 1, 2016.  

This case came to the Board in paper claims file form.  However, there is considerable additional documentation within the Veterans Benefits Management System (VBMS) electronic file as well as "Virtual VA" database, which must be reviewed for future reference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, remand of this case is unavoidable to address procedural and evidentiary matters.  After this case was originally certified to the Board there has been extensive evidence acquired (VA Compensation and Pension examinations,                  VA Medical Center (VAMC) records as well), most of it recorded within VBMS supplementing the paper claims file.  The AOJ has not reviewed such evidence in the first instance.  Nor does the Board deem it prudent to seek the Veteran's waiver of right to request AOJ initial consideration given the volume of evidence obtained since the case was certified to the Board in October 2011.  Consequently, on remand the AOJ should issue a Supplemental Statement of the Case (SSOC) encompassing the issues on appeal and considering all evidence submitted to the record since the last SOC.  See 38 C.F.R. § 19.31.  

Additionally, regarding the claim for extension of temporary total evaluation,           the AOJ should inquire with the Veteran to determine the source of any and all relevant medical records to support this claim. The Veteran has stated that "my doctor...  placed me on a minimum of 7-8 months convalescence for right knee."  Further, and consistent with the representative's request, more contemporaneous VA examinations would be helpful to determine the current severity of the Veteran's right knee and anxiety disorders.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Initial notice and development pursuant to the Veterans Claims Assistance Act              of 2000 (VCAA) is required for the claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a VCAA notice letter with regard to his TDIU claim in accordance with                     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) and  a copy of VA Form 21-8940, Formal Application for a TDIU.  

2. Then obtain the Veteran's most recent VA outpatient treatment records, and associate them with the VBMS electronic file.  

3. Contact the Veteran and request that he identify            all additional VA and private treatment records for          his right knee and anxiety disorders, specifically including which placed him on minimum 7-8 months convalescence from right knee surgery back in 2009.  If he indicates relevant private treatment, have him complete a VA medical authorization and release form and obtain records based on the information provided (VA Form 21-4142).  

4. Schedule the Veteran for a VA orthopedic examination as to the severity of his service-connected right knee disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected right knee disorder (diagnosed previously as right knee complex medial meniscus tear with mild degeneration, status post surgery).  In evaluating the Veteran, the examiner should report the complete range of motion findings for the right knee.  

The examiner should be asked to indicate whether the Veteran has severe pain or weakness as a residual of his total knee replacement.  

5. Schedule the Veteran for VA psychiatric examination as to the severity of his service-connected anxiety disorder, not otherwise specified.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings            should be set forth in detail.

The examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected anxiety disorder, as well as other associated impairment that is part of the underlying service-connected disability, in accordance with VA's General Rating Formula for Mental Disorders under 38 C.F.R.           § 4.130.  

The examiner is requested to consider and comment upon as warranted the prior findings of earlier VA mental health examiners, and prior May 2009 private psychologist's evaluation.

The examiner should provide a complete rationale for any and all opinions provided.

6. Schedule the Veteran for an appropriate VA examination in connection with his TDIU claim.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to             the severity of his service-connected disabilities, to include a psychiatric condition, bilateral knee disabilities, and asthma.     

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities,           as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the Veteran's relevant employment history and educational history.

The examiner should provide a complete rationale for the opinions provided.

7. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

8. Thereafter, readjudicate the claims on appeal for increased ratings for right knee and anxiety disorders,  and an extension of a temporary total rating for right knee disorder beyond August 1, 2009.  Also adjudicate in the first instance the claim for entitlement to a TDIU.  If any of the foregoing benefits are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to  the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




